ARNOLD, Judge.
N.C. G.S. § 122-58.11 sets out the procedures for involuntary commitment rehearings. As this was not the first rehearing, subsection (e) applies: “Fifteen days before the end of the . . . commitment period . . . the chief of medical services of the facility *390shall . . . evaluate the condition of each respondent, and if he determines that a respondent is in continued need of hospitalization . . . shall so notify the respondent, his counsel, and the clerk of superior court. . . Respondent contends that this 15-day period has the effect of a statute of limitations, so that a proceeding brought on less notice must be dismissed. We disagree. Dismissal is too drastic, and unless respondent can show some prejudice the proper action would be to continue the proceeding until ample notice has been given.
Affirmed.
Judges VAUGHN and WEBB concur.